     Case 4:19-cv-00554 Document 20 Filed on 09/24/20 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                          ENTERED
                        IN THE UNITED STATES DISTRICT COURT                          September 24, 2020
                        FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                  HOUSTON DIVISION

CEDRIC B. LEWIS,                                §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §           CIVIL ACTION NO. H-19-554
                                                §
ED GONZALEZ, et al.,                            §
                                                §
               Defendants.                      §


                               MEMORANDUM AND ORDER

       Cedric B. Lewis is a former inmate in the Harris County Jail. He filed a complaint under

42 U.S.C. § 1983 alleging violations of his civil rights. Lewis sued Harris County Sheriff Ed

Gonzalez, Harris County District Attorney Kim Ogg, and the Harris County Sheriff’s Office.

       The court previously dismissed Lewis’s claims against the Harris County Sheriff’s

Office, (Docket Entry No. 15). The remaining defendants filed a motion to dismiss, (Docket

Entry No. 19). Lewis did not respond to the motion.

       A.      The Applicable Legal Standard

       In reviewing a motion to dismiss under Rule 12(b)(6), the complaint must be liberally

construed in favor of the plaintiff, and all facts pleaded in the complaint must be taken as true.

Campbell v. Wells Fargo Bank, 781 F.2d 440, 442 (5th Cir.1986).

       B.      Mootness

       The defendants state that Lewis is no longer in jail and attach to their motion a copy of a

judgment of deferred adjudication showing that Lewis pleaded guilty to the charge on which he

was being held. The court can take judicial notice of this fact. See Fed. R. Evid, 201.
        Case 4:19-cv-00554 Document 20 Filed on 09/24/20 in TXSD Page 2 of 2




         “Under Article III of the Constitution this Court may only adjudicate actual, ongoing

controversies.” Honig v. Doe, 484 U.S. 305, 317 (1988). “Mootness has two aspects: ‘when

the issues presented are no longer “live” or the parties lack a legally cognizable interest in the

outcome.”’ United States Parole Comm’n v. Geraghty, 445 U.S. 388, 396 (1980) (quoting

Powell v. McCormack, 395 U.S. 486, 496(1969)). “If a dispute has been resolved or if it has

evanesced because of changed circumstances, including the passage of time, it is considered

moot.    With   the   designation   of   mootness   comes    the   concomitant   designation   of

non-justiciability.” American Med. Ass’n v. Bowen, 857 F.2d 267, 270 (5th Cir. 1988) (citations

omitted). Because Lewis is no longer detained, his complaint about Harris County bail practices

no longer presents a live controversy and the Complaint is moot.

         C.     Order

         The motion to dismiss, (Docket Entry No. 19), is granted and the Complaint, (Docket

Entry No. 1), is dismissed.

         SIGNED on September 24, 2020, at Houston, Texas.


                                             _______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge




                                                2
